DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received January 18, 2022:
Claims 1, 3-4, 7, 9, 15 and 17-23 are pending. Claims 2, 5-6, 8, 10-14 and 16 have been cancelled as per applicant’s request. Claims 15 and 17-22 have been withdrawn.
The previous 112 rejection has been withdrawn as claim has been cancelled. 
The previous 103 rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105680025) in view of Kawakami et al. (US 2015/0099178) and Sun et al. ("A novel concentration-gradient Li[Ni0.83Co0.07Mn0.10]O2 cathode material for high-energy lithium-ion batteries", 2011), cited in the IDS. The English machine translation of Liu et al. is attached in the previous Office Action and is referenced below.
Regarding Claim 1, Liu et al. teaches a lithium battery positive electrode material comprising a spinel lithium nickel manganese oxide (i.e. a lithium metal oxide particle of a nickel-based layered structure) coated with a lithium boron oxide and a LiMnBO3 (i.e. a coating layer disposed on a surface of the lithium metal oxide particle wherein the coating includes a manganese compound and a boron compound) (Para. [0014-15]) and the coating layer including the spinel lithium manganese oxide (i.e. the coating layer includes a spinel phase) (Para. [0014]), a ratio of the lithium boron oxide compound (i.e. the boron compound) to LiMnBO3 (i.e. the manganese compound) is in a range of 1:0.5-4 (Para. [0017]) and further teaches examples wherein the ratio is within the range of 1:1-1:2.67 (See Table 3, examples 2-3 and 5). 
Liu et al. teaches the boron compound used is in the coating layer is Li2B4O7 (i.e. lithium borate) (Para. [0040]) and lithium borate as the boron source (Para. [0048-49]). The instant specification describes the vitreous hyaline amorphous phase derived from lithium borate (instant application – pg. 3, lines 10-12). Thus, it would be inherent that the coating layer of Liu et al. include a vitreous hyaline amorphous phase, wherein the vitreous hyaline amorphous phase is derived from the boron compound of the lithium borate in Liu et al. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01(I).
	Liu et al. does not teach a rock salt phase.
However, Kawakami et al. teaches a positive electrode active material for a lithium ion secondary battery (Para. [0010]) wherein a lithium manganese composite oxide particle has a rock-salt crystal structure and a spinel crystal structure (i.e. a mixture of spinel phase and rock salt phase) (Para. [0014]).
Accordingly, it would either be (a) expected that the coating layer of Liu et al. includes a mixture of a spinel and rock salt phase, or (b) at the very least, it would have been obvious to modify the coating layer of Liu et al. to include a mixture of spinel and rock salt phase.
Reasons regarding (a):
Since all of the elements/compositions in claim 1 are present in Liu et al. a prima facie case of obviousness exists. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01(I).
Reasons regarding (b):
If it is shown that Liu et al. does not have a mixture of a spinel and rock salt phase, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu et al. to incorporate the teaching of a mixture of a spinel and a rock salt phase, as this structure would result in high capacity (Para. [0014]).
Liu et al. does not teach a concentration nickel gradient of the nickel-based lithium metal oxide particle or the lithium metal oxide particle composition of Chemical Formula 1 as claimed.
However, Sun et al. teaches a cathode material for a lithium ion battery which is a layered composite Ni-rich oxide (pg. 10108, Col. 1) formed of a concentration-gradient material (pg. 10108, Col. 2, Para. 2) wherein a nickel concentration gradient exists having a form in which the concentration is decreased from the center of the particle in the surface direction and the nickel concentration gradient exists from 50 to 95% by length of a particle radius from the center of the particle (Fig. 3(b)) and further teaches Li[Ni0.83Co0.07Mn0.10]O2 (i.e. nickel-based lithium metal oxide particle) (pg. 10112, para. 2) wherein M1 is Mn, w1 is 0.07, x1 is 0.1, y1 is 0, z1 is zero, and thus w1+x1+y1+z1 is 0.17, m is zero, n is zero, and p1 is zero and thus, the claim limitation is met as all inequalities are satisfied.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu et al. to incorporate the teaching of concentration-gradient of nickel and the composition of Sun et al., as it would provide a high reversible capacity and excellent cycle, and enhanced thermal stability attributed to the stability of the concentration-gradient. (pg. 10108, Col. 2, Para. 2) and the composition shows improved thermal stability and very high discharge capacity (pg. 10112, Col. 1, Para. 2, Col 2, Para. 1).
Sun et al. et al. does not explicitly teach the particle has 40 mol% nickel at 90% by length of the particle radius. 
However, Sun et al. teaches the general conditions of a nickel concentration-gradient in the particle, wherein the nickel-concentration decreases from the center of the particle to the surface (Fig. 3(b)). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). It would have been obvious for one of ordinary skill in the art to decrease the lower limit of the concentration-gradient range (to a lower limit of 40 mol%) at 90% by length of the particle radius) as decreasing the nickel concentration stabilizes the near-surface region (pg. 10112, Col. 2). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious. 
Regarding Claim 3, Liu et al. or Liu et al. as modified by Kawakami et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kawakami et al. further teaches a positive electrode active material for a lithium ion secondary battery (Para. [0010]) wherein lithium manganese composite oxide particles have a rock-salt crystal structure and a spinel crystal structure (i.e. a mixture of spinel phase and rock salt phase derived from a manganese compound) (Para. [0014]). 
Accordingly, it would either be (a) expected that the coating layer of Liu et al. includes a mixture of a spinel and rock salt phase derived from a manganese compound, or (b) at the very least, it would have been obvious to modify the coating layer of Liu et al. to include a mixture of spinel and rock salt phase, derived from a manganese compound.
Reasons regarding (a):
Since all of the elements/compositions (including the manganese compound) in claim 1 are present in Liu et al. a prima facie case of obviousness exists. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01(I).
Reasons regarding (b):
See the rejection to claim 2 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawakami et al. cited herein.
Regarding Claim 4, Liu et al. or Liu et al. as modified by Kawakami et al. teaches all of the elements of the current invention in claim 3 as explained above.
Liu et al. further teaches the manganese compound is LiMnBO3 (i.e. a lithium manganese oxide) (Para. [0014]).
Regarding Claim 7, Liu et al. or Liu et al. as modified by Kawakami et al. teaches all of the elements of the current invention in claim 5 as explained above.
Liu et al. further teaches wherein the boron compound is LiBO2, LiB3O5, LiB5O8, LiB7O11, Li2B4O7, Li3BO3, Li3B5O9, Li3B7O12, Li4B2O5 or Li4B6O11 (Para. [0040]).
Regarding Claim 8, , Liu et al. or Liu et al. as modified by Kawakami et al. teaches all of the elements of the current invention in claim 1 as explained above.
Liu et al. further teaches the ratio of the lithium boron oxide compound (i.e. the boron compound) to LiMnBO3 (i.e. the manganese compound) is in a range of 1:0.5-4 (Para. [0017]) and further teaches examples wherein the ratio is 1:1-1:10 (See Table 3, examples 2-5).
Regarding Claim 9, Liu et al. or Liu et al. as modified by Kawakami et al.  teaches all of the elements of the current invention in claim 1 as explained above.
Liu et al. further teaches the coating layer accounts for less than 3% of the mass of the spinel nickel manganite (i.e. less than 3% wt of the positive electrode active material) and further teaches examples wherein the wt% of the coating layer is 0.2-2 wt% (see table 3, examples 1-9) and thus, teaches examples inside the claimed range of the interpretation in light of the instant specification.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. to incorporate the teaching of the composition of Sun et al., as the composition shows improved thermal stability and very high discharge capacity (pg. 10112, Col. 1, Para. 2, Col 2, Para. 1).
Regarding Claim 23 Liu et al. or Liu et al. as modified by Kawakami et al. teaches all of the elements of the current invention in claim 1 as explained above.
Liu et al. further teaches a lithium battery positive active material for a lithium battery (i.e. a lithium rechargeable battery) (Para. [0053], [0043]) wherein the battery comprises a positive electrode, a negative electrode and an electrolyte (Para. [0027]) wherein the positive electrode includes the positive electrode active material for a lithium rechargeable battery according to claim 1 (Para. [0014-15]).
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
The Declaration under 37 CFR 1.132 filed April 15, 2022 is insufficient to overcome the rejection of claim 1, 3-4, 7, 9 and 23 based upon Liu (CN as set forth in the last Office action because:  The evidence in the Declaration is not convincing, as the Declaration does not provide sufficient unexpected results commensurate in scope with the claimed invention and thus, the burden to show unexpected results as required by MPEP 716.02 has not been met. 
Specifically, the Applicant has not demonstrated a criticality of the claimed manganese compound to boron compound ratio. The data provided in the Declaration show Examples 1, 6, 8 and 9 comprising a manganese carbonate to boric acid in  range of 1:1 to 1:2.67, thus are the only examples commensurate in scope with the claimed range of the weight ratio of manganese compound to a boron compound. The Declaration provides one example above the claimed range (New Comparative Example 2, a 1:4 manganese carbonate to boric acid ratio). No data is shown for weight region closer to the claimed weight ratio such as 1:3. The data point above the claimed weight ratio range is not close to 1:2.67 which applicant claims provides unexpected results and thus, does not provide a sufficient number of test both inside and outside the claimed range (i.e. there is no evidence provided demonstrating that a weight ratio of manganese compound to a boron compound from 1:1 to 1:2.67 provides unexpected results in comparison to a weight ratio from greater than 1:2.67 to less than 1:4). claimed range. To establish unexpected results over a claimed range, appellants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP §716.02(d)II. Thus, the requirements of MPEP §716.02(d) are not met. Furthermore, regarding the high temperature cycle-life retention %, the New Comparative Example appears to show a greater capacity retention (93.8%) the Examples within the claimed range (91.5%, 92.1%, 91.3%, 91.7%) and thus, the data does not provide unexpectedly higher high-temperature cycle life capacity retention within the claimed range. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
 Applicant Kawakami fails to disclose a coating layer including B and the rock-salt and spinel crystal structures are different as they are not both in a coating layer and thus, Kawakami fails to remedy the deficiencies of Liu.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kawakami is not relied upon for teaching boron in the coating layer. Liu teaches a boron compound used in the coating layer (Para. [0040]). Regarding the rock-salt and spinel crystal structures, Kawakami is relied upon to teach a lithium manganese composite oxide comprising a mixture of a spinel and a rock-salt phase, and incorporating the mixed phases into the lithium manganese composite oxide of the coating layer of Liu (which comprises a lithium manganese boron oxide, see Liu -- Para. [0014]) would result in high capacity (Kawakami -- Para. [0014]). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues Sun fails to disclose a coating layer and relates to high-Ni positive active material and there is no reason why a person of ordinary skill in the art would have combined the teaching of Sun with Liu.
Examiner respectfully disagrees. Sun is not relied upon for teaching a coating layer. Liu teaches the active material comprising a lithium metal oxide particle of a nickel-based layered structure (para. [0015]) and a coating layer (Para. [0014]). Sun teaches a nickel-based lithium metal oxide comprising a nickel concentration gradient wherein the concentration is decreased from the center of the particle in the surface direction, wherein it would have been obvious to incorporate the nickel concentration gradient as it would provide a high reversible capacity and excellent cycle characteristics and enhanced thermal stability (pg. 10108, Col. 2, Para. 2). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729